Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to by the plural term “nucleic acids,” a term that is only represented in the examples by the singular RNA.  There is no portion of the abstract directed to the purification of mixtures generated by cell lysis wherein at least protein, DNA and RNA are present, or the additional process steps necessary to deal with these mixtures in order to generate any individual purified nucleic acid.  
Applicant’s arguments with respect to the Abstract have been considered but are moot in view of the new grounds of objection.  This new ground of objection was necessitated by applicant’s amendments.  
Claims 7-9, 11, 17-21, 23, 25 and 27-30 were previously cancelled, no claims have been newly cancelled, claims 1-6, 10, 12, 16, 22, 26 and have been amended, the Abstract has been amended, a declaration filed under 37 CFR §1.132 has been received and reviewed, and no new claims have been added as per the amendment and response filed October 19, 2020.  One additional or supplemental Information Disclosure Statement (1 IDS) filed January 7, 2021 has been received with one non-US patent reference, annotated, and made of record.   
Claims 1-6, 10, 12-16, 22, 24, 26 and 31-35 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: []
In the disclosure at page 18, line 26 and page 34 at line 6, the term “ US 14/0272999” is erroneous and should be amended to read -- US 2014/0272999 --.   See PTO-1449 #1 at reference AI1. 
Appropriate correction is required.  
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claim 1 is rejected under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. §101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App., 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149, 149 USPQ 475 (D.D.C. 1966).  
In claim 1 at line 1, the term “using” is a derivative of the verb -- to use --, and in view of the above judicial guidance, examiner respectfully suggests should be replaced with alternative terminology not derived from the noted verb.  
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.
Claims 1-6, 10, 12-16, 22, 24, 26 and 31-35 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for the prior art processes now disclosed in the specification, does not reasonably provide enablement for the instant claimed processes because claims 1, 22 and 26 at lines 1, 1 and 1,respectively, refer to “purifying nucleic acids” (emphasis added).  The examples have failed to disclose how applicant addresses this “purifying” requirement because only samples limited to synthetic samples of the nucleic acid RNA have been subject to the claimed process.  Therefore, because no steps have been disclosed to process the mixtures of nucleic acids and proteins typically found in cell lysis mixtures in a manner that has produced either purified DNA or RNA nucleic acid, the claimed subject matter has not been enabled.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A. The breadth of the claimed subject matter:  The breadth of the instant claimed subject matter is in excess of the enabled scope of the disclosed subject matter because the exemplifications fail to disclose the process steps necessary to achieve the preamble requirement to “purify nucleic acids.”  See step “G” of this analysis in the previous office action wherein this issue was noted previously.  
B.  The nature of the claimed subject matter:  This factor has been addressed in the first few paragraphs of the previous rejection above.  
C.  The state of the prior art:  The prior art of record does not appear to presently include any references that read on the entirety of the claimed subject matter.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning prior art directed to nucleic acid separation/purification processes.  
E.  The level of predictability in the art:  Because of the very small number of relevant prior art references (PTO-1449 #1; NPL references AS1 and AT1) now of record that are directly relevant to the instant claimed subject matter area, the instant subject matter area has been found to be unpredictable.  
F.  The amount of direction provided by the applicant:  The instant disclosure at pages 29-33 has provided two examples neither of which has provided a complete disclosure of the process steps necessary to “purify nucleic acids,” including from the products of cell sample lysis.  
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.  At present the are no working examples that enable the purification of nucleic acids including isolating purified nucleic acids from samples that include cellular tissue samples, including how to separately isolate DNA and RNA, and additionally how proteins are also separated from such samples.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments filed October 19, 2020 have been fully considered but they are not persuasive.  
Examiner notes with appreciation the amendments to the claims that have added a heating limitation to the elution step.   The instant rejection has been amended in response to these amendments.   This rejection has been amended to emphasize the problems previously noted in section G of the previous iteration of this rejection.  
Claims 14-15, 22 and 26 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112, second paragraph.  
In claims 14 and 15 at lines 2 and 2, the terms “microfluidic devise” and “magneto-capillary valve” both lack antecedent basis in claims 13 and 14, respectively, and are both incompletely disclosed as to structure and as to how these features may be used to execute the process being claimed.      
Applicant’s arguments filed October 19, 2020 have been fully considered but they are not persuasive.  
Applicant has argued at page 17 of the response that “the claims from which claims 14 and 15 depend do not require a microfluidic devise” and therefore lack of antecedent basis is not a “needed” basis for rejection.  Examiner respectfully disagrees and renews the rejection.  
In claim 22 at lines 18 and 21, the term “configured” is a functional term that suggests a process step or steps that have not been completely disclosed in the claim.  See also claim 26 wherein the same issue reoccurs.  
Applicant’s arguments with respect to claims 22 and 26 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.  
In claim 22 at lines 7-9 the term “a chemical wherein the chemical configured to detect the purified nucleic acid … sequencing of the purified nucleic acids” is functional terminology that fails to define with adequate particularity the process step or steps intended, an incompleteness issue.  
Applicant’s arguments with respect to claim 22 has been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.  
No claim is allowed.  
Claims 1-6, 10, 12-16, 22, 24, 26 and 31-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101 and §112 set forth in this Office Action.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to  37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
03/21/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600